LUMBARD, Chief Judge
(concurring in part and dissenting in part):
I agree that Monroe Sander1 is bound to arbitrate with the union concerning rights and benefits under the collective bargaining agreement between them which the union contends survived the expiration of the agreement and the closing of Monroe Sander’s plant. How*14ever, I. cannot agree that the union’s demand that workers employed at the Lacquer plant when Petrochemical acquired it should be discharged, if necessary, to provide jobs for at least some former Monroe Sander employees is arbitrable. This demand is, as the Supreme Court specifically stated that the demands it held arbitrable in John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 555, 84 S.Ct. 909, 917, 11 L.Ed.2d 898 (1964), were not, “so plainly unreasonable that the subject matter of the dispute must be regarded as nonarbitrable because it can be seen in advance that no award to the Union could receive judicial sanction.”
I recognize that, as the Court also stated in Wiley, 376 U.S. at 549-550, 84 S.Ct. at 914, “the preference of national labor policy for arbitration as a substitute for tests of strength between contending forces [can] be overcome only if other considerations compellingly so [demand].” It seems to me, however, that this case presents such considerations, as did McGuire v. Humble Oil & Ref. Co., 355 F.2d 352 (2 Cir.), cert. denied, 384 U.S. 988, 86 S.Ct. 1889, 16 L.Ed.2d 1004 (1966). In McGuire, as in Wiley, employees sought arbitration against a successor employer; this court found compelling against arbitration the considerations that possible preferential awards to those employees might cause “unrest and dissatisfaction” among other employees, and that such arbitration might constitute the unfair labor practice of bargaining with a group other than the certified bargaining representative.
The first of these considerations is even stronger in this case, as an award requiring the discharge of some or all Lacquer employees not only might but certainly would cause grave unrest and dissatisfaction among those employees. The inevitable, direct, and catastrophic impact such an award would have upon the Lacquer employees cannot be equated with the possible problems of special treatment as to seniority, pensions, and similar matters which the Supreme Court was confident could be avoided in Wiley. See 376 U.S. at 551-552 n. 5, 84 S.Ct. at 915. It is true, as the union urges, that the second consideration in McGuire is absent here, since the Lacquer employees are not represented by a union. However, the Lacquer employees’ lack of representation also seems to foreclose them from effective participation in any arbitration between Monroe Sander and the union,2 and thus to render it even less likely that the award the union seeks could be made acceptable to them.
A further compelling consideration against arbitration is that, as far as the Lacquer employees are concerned, a duty to arbitrate their retention of their jobs would indeed be, in the words of Wiley, 376 U.S. at 551, 84 S.Ct. at 915, “something imposed from without, not reasonably to be found in the particular bargaining agreement and the acts of the parties involved.” The teaching of Wiley is that a duty to arbitrate is not usually affected by a change in the ownership of a business, because a collective bargaining agreement “is more than a contract” and “calls into being a new common law — the common law of a particular industry or of a particular plant.” United Steelworkers of America v. American Mfg. Co., 363 U.S. 564, 578-579, 80 S.Ct. 1343, 1351, 4 L.Ed.2d 1403 (1960). By contrast, the union’s contention here is that a duty to arbitrate the continued holding of existing jobs was imposed upon the Lacquer plant by a change in ownership. An award directing the discharge of Lacquer employees to make room for former Monroe Sander employees not only would disrupt the established “common law” of the Lacquer plant, but would do so in a manner which the Lacquer employees can hardly have foreseen, and which they might well have *15sought to prevent by organizing or by agreement with old Lacquer if they had. Such a result would completely contravene the national labor policy of encouraging stable and peaceful industrial relations.
Neither in Wiley nor in the cases following it did such established and weighty interests of other employees militate against a demand for arbitration. Most eases following Wiley, like Wiley itself, involved successor employers at the same plant. See, e. g., United Steelworkers of America v. Reliance Universal Inc., 335 F.2d 891 (3 Cir. 1964); Wackenhut Corp. v. Intern. Union United Plant Guard Workers, 332 F.2d 954 (9 Cir. 1964). In Piano & Musical Instrument Workers Union, etc. v. W. W. Kimball Co., 221 F.Supp. 461 (N.D.Ill.1963), rev’d, 333 F.2d 761 (7 Cir.), rev’d per curiam, 379 U.S. 357, 85 S.Ct. 441, 13 L.Ed.2d 541 (1964), arbitration was directed where an employer shut down its plant and transferred production to a newly built plant. In such a- case, and possibly in cases where production is transferred to an existing plant already owned by the same employer, see Feinberg, Transfer and Sale of Plant Operations in Arbitration, 13 Lab.L.J. 625, 638-40 (1962), there is no clearly justified reliance interest of other employees which would be directly and adversely affected by the award sought. However, where such an interest is present, as it is in this case, Wiley does not support an order directing arbitration on the sole ground that the acquired plant manufactures similar products in the same metropolitan area as the discontinued plant.
The union appears to argue that arbitration of its demand for existing jobs should be ordered even if an award granting the demand could not be enforced, apparently on the ground that arbitration even of a baseless claim may contribute to industrial peace. As a general proposition, this argument has been accepted by many commentators,3 and finds some support in decisions of this Court. See Torrington Co. v. Metal Prods. Workers Union, 362 F.2d 677 (2 Cir. 1966); Carey v. General Elec. Co., 315 F.2d 499, 504-508 (2 Cir. 1963), cert. denied, 377 U.S. 908, 84 S.Ct. 1162, 12 L.Ed.2d 179 (1964). But whether or not it is generally valid, the argument is clearly invalid here, as it was in McGuire, because the very process of arbitrating the union’s demand for existing jobs at Lacquer would lead to unrest and dissatisfaction among the Lacquer employees. Any contribution arbitration of this demand would make to industrial peace among former Monroe Sander employees would seem more than counterbalanced by the distress it would cause the Lacquer employees.
Thus I would expressly exclude from the questions to be decided by the arbitrator the union’s demand that Lacquer employees be discharged to provide jobs for at least some former Monroe Sander employees.
With the reservation noted in footnote 1, I concur in the remainder of the Court’s decision.

. I do not believe that we should pass upon the question whether arbitration is proper as to new Lacquer, which has not been represented in these proceedings and has had no opportunity to contest, for example, the adequacy of notice to it. See John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 551, 84 S.Ct. 909, 915, 11 L.Ed.2d 898 (1964).


. Compare Bernstein, Nudging and Shoving All Parties to a Jurisdictional Dispute into Arbitration: The Dubious Procedure of National Steel, 78 Harv.L.Rev. 784 (1965); Jones, On Nudging and Shoving the National Steel Arbitration into a Dubious Procedure, 79 Harv.L. Rev. 327 (1965).


. See, e. g., Hays, Labor Arbitration, A Dissenting View 80-83 (1966); Meltzer, The Supreme Court, Arbitrability, and Collective Bargaining, 28 U.Chi.L.Rev. 464, 471-77 (1961); Wellington, Judicial Review of the Promise to Arbitrate, 37 N.Y.U.L.Rev. 471, 472-77 (1962).